          Case 2:20-cv-01401-GMN-NJK Document 27 Filed 05/06/21 Page 1 of 4


1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendants
     Pamela Del Porto, Harold Wickham,
8    Charles Daniels, Tara Carpenter,
     Romeo Aranas, and Renee Baker
9

10

11

12                            UNITED STATES DISTRICT COURT

13                                    DISTRICT OF NEVADA

14   TRACY WAYNE VICKERS,                               Case No. 2:20-cv-01401-GMN-NJK
15                      Plaintiff,
                                                      ORDER GRANTING STIPULATION TO
16   v.                                                STIPULATION AND ORDER TO
                                                            STAY DISCOVERY
17   HENRY GODECKI, et al.,
18                      Defendants.
19         Defendants, Pamela Del Porto, Harold Wickham, Charles Daniels, Tara Carpenter,

20   Romeo Aranas, and Renee Baker, by and through counsel, Aaron D. Ford, Nevada

21   Attorney General, and Katlyn M. Brady, Senior Deputy Attorney General, of the State of

22   Nevada, Office of the Attorney General, and plaintiff Tracy Vickers, by and through

23   counsel Travis Barrick, stipulate to stay discovery pending resolution of Defendants’

24   motion to dismiss. ECF No. 14.

25         Plaintiff initiated this matter alleging several Nevada constitutional officers

26   negligently allowed an inmate access to a baseball bat, which he used to assault Plaintiff.

27         Defendants submitted a motion to dismiss, which seeks dismissal of all claims as a

28   matter of law. ECF No. 14. The parties met and agreed that a stay was warranted



30                                           Page 1 of 4
           Case 2:20-cv-01401-GMN-NJK Document 27 Filed 05/06/21 Page 2 of 4


1    pending resolution of the motion to dismiss as it raised several issues, including whether
2    Defendants were entitled to immunity.1
3            As stated below, good cause exists to stay discovery pending resolution of
4    Defendants’ motion to dismiss.
5    II.     LEGAL ARGUMENT
6            A.     Good Cause Exists To Impose A Stay
7            “[T]he Ninth Circuit has held that the purpose of a Rule 12(b)(6) motion is to
8    enable a Defendant to challenge the legal sufficiency of a complaint without subjecting
9    itself to discovery.” Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 602 (D. Nev. 2011).
10                  The court will employ a two part test in determining whether to
                    stay the discovery: (1) the pending motion must be potentially
11                  dispositive of the entire case or at least dispositive of the issue
                    on which discovery is sought, and (2) the court must determine
12                  whether the pending potentially dispositive motion can be
                    decided without additional discovery.
13

14   Ministerio Roca Solida v. U.S. Dep’t of Fish & Wildlife, 288 F.R.D. 500, 506 (D. Nev.
15   2013), see also Puckett v. Schnog, No. 2:12-CV-01958-GMN, 2013 WL 1874754, at *1 (D.
16   Nev. May 3, 2013), Rose v. Washtronics of Am., No. 213CV00568JADNJK, 2013 WL
17   12213348, at *1 (D. Nev. Aug. 15, 2013).
18           The Defendants’ Motion to Dismiss would be dispositive of all claims against them.
19   Furthermore, the Motion to Dismiss can be decided without additional discovery.
20   Accordingly, a stay of discovery should be imposed as to the state defendants.
21           B.     The State Defendants Filed A Motion To Dismiss, Raising The
                    Preliminary Issue Of Immunity
22

23           The Defendants’ Motion to Dismiss seeks dismissal of all claims asserted against
24   them.       ECF No. 14. Furthermore, the Motion to Dismiss can be decided without
25   additional discovery, as the state defendants raised legal issues regarding sovereign
26
             1
             This Court previously denied the parties’ stipulation to stay discovery after
27
     finding the parties failed to provide any legal authority for the proposed stay. ECF
28   No. 21. Accordingly, the parties are resubmitting the stipulation with appropriate
     authorities.


30                                             Page 2 of 4
            Case 2:20-cv-01401-GMN-NJK Document 27 Filed 05/06/21 Page 3 of 4


1    immunity, the Nevada Constitution, questions of law, and qualified immunity.           The
2    Motion to Dismiss does not present factual issues, but instead is premised on questions of
3    law, which would be dispositive of all claims against the judicial defendants.
4                 The Defense Of Immunity Warrants A Stay
5           “[A] pending Motion to Dismiss is not ordinarily a situation that in and of itself
6    would warrant a stay of discovery. Common examples of such situations, however, occur
7    when jurisdiction, venue, or immunity are preliminary issues.” Turner Broad. Sys., Inc.
8    v. Tracinda Corp., 175 F.R.D. 554, 556 (D. Nev. 1997), citing Twin City Fire Ins. Co. v.
9    Employers Ins. of Wausau, 124 F.R.D. 652, 653 (D. Nev. 1989). Courts in the District of
10   Nevada often stay discovery when a dispositive motion raises an immunity defense.
11   Anoruo v. McDonald, No. 21:cv-00441-GMN-NJK. 2016 WL 3951410, at * 1 (D. Nev.
12   July 21, 2016)
13          “[D]iscovery should be stayed while dispositive motions are pending only when
14   there are no factual issues in need of further immediate exploration, and the issues before
15   the Court are purely questions of law that are potentially dispositive.” Ministerio Roca
16   Solida v. U.S. Dept. of Fish and Wildlife, 288 F.R.D. 500, 506 (D. Nev. 2013). The court
17   employs a two-part test when determining if a stay is appropriate. Id. First, the court
18   determines whether the pending motion will be dispositive of the entire case.           Id.
19   Second, the court must determine whether the pending dispositive motion can be
20   decided without additional discovery. Id. Here, Defendants present several questions of
21   law that can be decided without additional discovery. Specifically, Defendants raised two
22   distinct immunity defenses, sovereign immunity and qualified immunity. Further,
23   Defendants raised pure questions of law regarding whether the Nevada Constitution
24   creates a private cause of action and whether Plaintiff adequately pled an equal
25   protection claim.
26   III.   CONCLUSION
27          This Court should stay discovery as to the state defendants pending resolution of
28   their Motion to Dismiss.


30                                           Page 3 of 4
          Case 2:20-cv-01401-GMN-NJK Document 27 Filed 05/06/21 Page 4 of 4


1          In the event the Court denies the Motion to Dismiss, the parties shall conduct a
2    case conference as required under FED. R. CIV. P. 26(f), no later than 14 days after the
3    Court issues its Order on the Motion to Dismiss, and will submit a discovery plan and
4    scheduling order within 14 days of the conference.
5          This stipulation is executed in good faith and not for the purposes of delay.
6    DATED this 6th day of May, 2021.                   DATED this 6th day of May, 2021.
7                                                       AARON D. FORD
                                                        Attorney General
8

9    By: /s/ Travis Barrick                             By: /s/ Katlyn M. Brady
         TRAVIS BARRICK                                    KATLYN M. BRADY (Bar No. 14173)
10       Gallian, Welker, & Beckstrom                      Senior Deputy Attorney General
         Attorney for Plaintiff                            Attorneys for Defendants
11

12                                                   ORDER

13          IT IS SO ORDERED.
      The parties' stipulation to stay discovery is GRANTED. In the event resolution of the pending
14    motion  to dismiss,
            DATED      thisDocket
                            _____No.day14,
                                         of results in this case remaining open, the parties must submit a
                                            May, 2021.
      joint proposed discovery plan no later than 14 days after the issuance of the order resolving the
15    motion to dismiss.
16    IT IS SO ORDERED.
                                                   ________________________________________
17                                                 UNITED STATES MAGISTRATE JUDGE
      Dated: May 7, 2021
18
                                    __________________________________
19                                  NANCY J. KOPPE
20                                  UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28



30                                                 Page 4 of 4
